Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on June 14, 2022, have been carefully considered.  No claims have been canceled; claims 19 and 20 have been added.
Claims 1-20 are presently pending in this application.

Withdrawn Objections and Rejections
	The following objections and rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ amendments:
	a. The objection to claim 12 for the informality therein; and
	b. The 35 U.S.C. 112(b)/35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 5 and 16.

Allowable Subject Matter
Claims 1-20 are allowed.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The cited references or record do not teach or suggest Applicants’ claimed (1) electrocatalyst comprising a plurality of catalytic metal nanoparticles monodispersed on a surface of a crumpled transition metal dichalcogenide support or (2) method for preparing hierarchically crumpled sheets of a layered material, wherein exfoliated sheets of the layered material are provided and sealed in a pressure vessel along with a polar solvent, followed by heating the sealed pressure vessel at a temperature exceeding the boiling temperature of the polar solvent to hydrothermally convert the exfoliated sheets to hierarchically crumpled sheet of the layered material.
Exemplary prior art includes Dines et al. (U. S. Patent No. 4,299,892), which teaches the formation of dichalcogenides of randomly folded and disordered layers (“crumpled”) from controlled heating of an amorphous product of the formula MX2 (col. 4, lines 13-15), which is prepared by nonaqueous precipitation of MX2 compounds from mixtures of the salts of the metal(s), said mixing carried out in the absence of aqueous solvents, e.g., carrying out the reaction in the presence of a nonaqueous solvent such as dimethyformamide (DMF).  See col. 4, lines 13-50 of Dines et al.
The amorphous product is converted into sheets via controlled heating at from 250-400°C (col. 4, lines 64-68).
The preparation disclosed in Dines et al. differs from Applicants’ claimed method in that Patentees’ method results in the formation of exfoliated sheets, whereas Applicants’ claimed method begins with the employment of exfoliated sheets.  See col. 8, lines 53-63 of Dines et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        July 15, 2022